Title: To John Adams from Timothy Pickering, 19 September 1798
From: Pickering, Timothy
To: Adams, John




Sir
Department of State Trenton Sept. 19. 1798.

I have the honor to inclose a sealed letter addressed to you—An address signed Stephen Moore, Brigadier General, from the officers & soldiers in the 6th brigade of the third division of North Carolina Militia, which came to hand last evening under cover to me—a letter from Dr Rush dated the 14th, mentioning that his brother would decline the appointment he had solicited for him in the former letter from the Doctor—a letter of the 13th from the Attorney General, and one of the 16th from Samuel Sitgreaves Esqr. on the subject of the vacant seat in the Bench of the Supreme Court.
I have the honor to be, / with great respect, / sir, your most obt. servant
Timothy Pickering